And at the April term of the said district court, in the year 1798, the following decree was there pronounced :
By the Court.
Whereas, by the act of the general assembly of the commonwealth, establishing district courts, it is directed that the clerk of the court of appeals shall certify to the clerk of the district court, the situation of any suit removed from the court of appeals to the district court, on the rule or trial docket of said court; and the steps that have been taken in the said court, which *182shall be a guide to the clerk of the district court, who shall place the said suit on his docket, as nearly as may be in the same situation it stood on the docket in the court of appeals. And, whereas, a suit in which Alexander Sinclair is plaintiff, and Christopher Singleton is defendant, has been removed from the court of appeals to the Danville district court, and the situation of the said suit being an interlocutory decree on the docket of the court of appeals, has been placed on the docket of this court at the same state of proceedings, and a motion being made before me for a final decree, and having 'taken time to consider, I am of opinion that the act of assembly does not contemplate a rehearing of the merits of the cause, circumstanced as the present is, by the judges of the district court, consequently it becomes the province of the court, in the present instance, merely to approbate the proceedings necessary to make'the decree of the court of appeals final 5 and as my approbation is to give the final stamp to the said decree, and as it is probable that questions similar to those determined upon by the court of appeals in this case, may hereafter originate in this court, I wish it to be understood that, as I am now informed, I do not approve the principles which seem to have governed the court of appeals in the suit before mentioned. But, for the reasons before given, it is decreed and ordered, that the said defendant do, on or before the first day of June .next, convey|to the complainant, by deed with special warranty, the land contained within the following boundaries, etc., containing 184 acres, and yield and deliver up possession, etc.